Judgment affirmed. Proof that defendant had type “A” blood and that the semen found in and on the body of decedent was derived from a man with type “ A ” blood was of no probative value in the case against defendant in view of the large proportion of the general population having blood of this type and, therefore, should not have been admitted. But in view of *866the careful limitation on its consideration by the jury in the court’s instructions and of the fully adequate case made out by other proof against the defendant it was not prejudicial.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.